Determination unanimously annulled, with costs, and the matter remitted to the Brie County Social Services Department for further action in accordance with section 131-a (subd. 6, pars, [a], [b]) of the Social Services Law, and the following memorandum: The denial of the request of petitioner, a recipient of a grant of aid to dependent children for herself and her three minor children, for a special grant for the purchase of furniture to replace furniture destroyed by fire, was arbitrary and capricious. For lack of essential furnishings the petitioner is presently living with her parents and brother in a three-bedroom apartment. Even assuming that her parents would consent to her continued presence there, the evidence clearly indicates petitioner’s need for a home of her own. Under the circumstances shown in the record, the Commissioner’s failure to provide such a grant was in violation of his duty to “ provide adequately for those unable to maintain themselves,” and also of his duty to “ administer such care, treatment, and services as may restore such persons to a condition of self-support of self-care ” (Social Services Law, § 131, subd. 1; see, also, 18 NYCRR 352.7). (Review of determination denying furniture allowance, transferred by order of Erie Special Term.) Present — Goldman, P. J., Harsh, Houle, Cardamone and Simons, JJ.